        Case 1:18-cv-05390-SMG Document 14 Filed 01/31/19 Page 1 of 1 PageID #: 110

AO85(Rev. 02/17) Notice, Consent, andReference of a CivilAction to a Magistrate Judge


                                       UNITED States District Court                                                    „curks0™.
                                                                        for the                                      '"STRICT COURT E.D.N.Y.
                                                         Eastern District ofNew York
                                                                                                                *      JAN 3 ! 2019
         Mark Mangafas and Kassandra Mangafas
                               Plaintiff
                                  V.                                               Civil Action No.    1:18-cv-05390             OFFICE
            Martha's 263 Befbrd Ave., LLC, et al.
                              Defendant




           NOTICE, CONSENT, AND REFERENCE OFA CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice ofa magistratejudge's availability. AUnited States magistrate judge ofthis court isavailable to conduct
all proceedings in this civil action (including ajury ornonjury trial) and to orderthe entry ofafinal judgment. Thejud^ent
may then be appealeddirectly to the United States court ofappeals like any otherjudgment ofthis court. Amagistratejudge
may exercise this authority only if all parties voluntarily consent.

        You may consent to have yourcase referred toamagistratejudge,oryou may withholdyourconsentwithoutadverae
substantive consequences. The name ofany party withholding consentwill notbe revealed to anyjudgewho may otherwise
be involved with your case.


        Consent to amagistratejudge's authority. The following parties consent to have aUnited States magistrate judge
conduct all proceedings in this case including trial, the entry offinal judgment, and all post-trial proceedings.

      Printed names ofparties and attorneys                               Signatures ofparties orattorneys                       Dates
Mark MangafasandKassandraMangafas                                          (^4^ (^.                                           01/16/2019
 Martha's 263 Beford Ave., LLC. etal.                                yf        /        A                                     01/16/2019




                                                                 Reference Order


        rr IS ORDERED: This case is referred to aUnited States magistrate judge to conduct all proceedings and
order the entry ofafinal judgment in accordance with 28 U.S.C. §636(c) and Fed. R. Civ. P. 73.


                                                                                   s/Dora L. Irizarry, Chief USDJ
                                                                                                 District Judge's signature

                                                                          l)oriL               zanrj Citi'c-f U-S t>Tr"
                                                                                                  Printed
                                                                                                    int& name and title



Note: Return this form to the clerk ofcourt only ifyou are consenting to the exercise ofjurisdiction by aUnited States
          magistrate judge. Do not retum this form toajudge.
